DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 56-73 are rejected under 35 U.S.C. 103 as being unpatentable over Timmerman et al. (US PG Pub 2005/0000842).
For claim 56:  Timmerman et al. teaches a sheet processing machine (see Fig. 2) comprising a shaping device 240 for processing sheets (see Fig. 2, paragraph 120, from sheet feeder 210), the shaping device 240 including at least one shaping point (see Fig. 2, the contact point between the roller pair in 240), at least one separation device 250, 255 being configured to remove at least one offcut piece (see Fig. 2, see paragraph 121 describing matrix removal device 250), the at least one separation device 250 being arranged downstream from the at least one shaping point 240 (see Fig. 2, see paragraph 121) along a transport path provided for the transport of sheets (see Fig. 2, the transport path being the line upstream of the conveyor and the surface of the conveyor in Fig. 2), at least one inspection device 25 being configured to ascertain an actual state of the at least one sheet (see paragraph 73, video die-cut inspection system to aid the operation in inspection of sheet quality), comprising a connection to an evaluation means (see paragraph 102, external computer or controller’s memory which evaluates to reject cut sheets), the evaluation means being configured to compare an actual state of the at least one sheet o a desired state of at least one sheet (see paragraph 102, determine that sheets have or do not have the dimension attributes as desired by established programming) and the inspection device is configured to detect at least one outer contour of at least one sheet (see paragraph 102, sheet dimension).  Timmerman et al. does not explicitly teach that at least one inspection device is arranged immediately following the separation device in the transport direction.  However, Timmerman et al. does teach that the positions of the inspection systems can be rearranged (see paragraph 73).  It is obvious to arrange the inspection system downstream of the performance part to make changes to subsequent iteration as printing inspection system 25 printed sheets, and it is obvious to provide an inspection system as physically and temporally close to the operation site as possible, therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Timmerman et al. to provide the sheet cutting inspection unit immediately downstream of the separation unit being the sheet cutting device for determining that the cut is appropriate as soon as it is made.
For claim 63:  Timmerman et al. as applied to claim 56 above performs the method of claim 63 in routine operation.
For claim 64:  Timmerman et al. teaches a method of inspecting at least one sheet of sheets (see Figs. 2 and 4A) using at least one inspection device 25 (see paragraph 73) in a sheet processing machine, the at least one inspection device ascertaining an actuate state of the at least one sheet and comparing the actual state of the at least one sheet o a desired state of the at least one sheet (see paragraph 73, paragraph 102), the sheet having at least two multiple-ups (see Fig. 4A, having multiple ups 432), and at least one sheet opening (see Fig. 4A, spaces therebetween) and in each one of the at least two multiple-up including at least one print image (see Fig. 2, printing system upstream of cutting system for producing multiple-up cutouts from the sheet).  Timmerman et al. does not teach that the inspection device is positioned to detect the sheet being in the state of having at least two multiple-ups explicitly.  However, Timmerman et al. teaches inspection devices for printing and cutting of the sheet, wherein the inspection systems can be rearranged throughout the press as needed (see paragraph 73).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the inspection system for the cut of the sheet as downstream of the cutting device and thus inspecting sheets having the multiple-up arrangement as seen in Fig. 4A of Timmerman et al. for the purpose of verifying the shape of the cut sheets as the desired shapes.
For claim 65:  Timmerman et al. teaches the method of claim 64 and further teaches using the inspecting device for at least partially detecting at least one sheet opening of the at least one sheet and an inner contour of the at least one sheet by at least one sheet opening and at least one outer contour of the at least one sheet (see paragraph 101, the cut inspecting device determining the outer contour of the sheet), ascertaining a degree of deviation of one of the at least one sheet opening, inner contour and outer contour from a desired state of the at least one sheet using the comparison of the actual state of the sheet and the desired state of the at least one sheet (see paragraph 102, comparing with data provided to the computer), and arranging the at least one inspection device upstream from ta least one delivery unit and downstream from at least one separation device 240, 250 in the transport direction (see Fig. 2, the rearrangement of the inspection device 25 for cutting place the inspection device immediately downstream of the separation device).
For claims 57 and 73:  Timmerman et al. teaches a sheet processing machine of claims 56 and 63, and wherein the at least one inspection device is arranged immediately following the separation device and upstream any further processing device for further processing the sheet in the transport device (see Timmerman et al., as modified to apply to claim 56 above).
For claim 58:  Timmerman et al. teaches a sheet processing machine of claim 56 and further teaches that the desired state of the at least one sheet is configured based on a digital reference (see paragraph 102, parameter in computer memory).
For claim 59:  Timmerman et al. teaches a sheet processing machine of claim 56 and further teaches that sheet processing machine comprising one of a sheet feeder 240.
For claim 60:  Timmerman et al. teaches a sheet processing machine (see Fig. 2) and further teaches that a degree of color of at least one print image of the sheet is evaluated (see paragraph 73, checking print quality).
For claim 61:  Timmerman et al. teaches a sheet processing machine of claim 56 and further teaches that a degree of color register of the at least one print image of the at least one sheet is evaluated (see paragraph 73, checking print quality).
For claims 62 and 66:  Timmerman et al. teaches the sheet processing machine of claim 57 and method of claim 63 and further teaches that the inspection device is connected to an evaluation means and the change of transport path of the at least one sheet is controlled by one of closed loop-control and open loop control (see paragraph 102, the computer determines if the sheet is discarded which is a change in the transport path).
For claim 67:  Timmerman et al. teaches the method of claim 63 and further teaches that the desired state of the at least one sheet is determined or configured to be determinable based on a digital reference (see paragraph 73 and paragraph 102, evaluation unit is computer which checks with data in computer memory).
For claim 68:  Timmerman et al. teaches the method of claim 63 and further teaches that the inspection device is arranged orthogonally to a transport path of the at least one sheet provided for the transport of sheets and is directed at the transport path of the at least one sheet (see Fig. 2).
For claim 69:  Timmerman et al. teaches the method of claim 66 and further teaches that the inspection device is connected to an evaluation means and that the change of the transport path of the at least one sheet is controlled by one of closed-loop and open loop-control based on a signal of the evaluation means (see paragraph 102, a connection to the computer being at least one of a close and open loop control having a signal from the computer to discard or keep the cut sheet).
For claim 70:  Timmerman et al. teaches the method of claim 63 and further teaches that the evaluation means are configured to evaluate at least one color register of the at least one print image of the at least one sheet (see paragraph 73, checking printing quality).
For claim 71:  Timmerman et al. teaches the method of claim 63 and further teaches that the at least one sheet detected by the inspection device 25 includes at least two multiple-ups (See Fig. 4A, the web 405 which is a web or a sheet is converted into multiple-ups 432) and at least one sheet opening (see paragraph 4A, spaces between the sheets) and that the at least one sheet includes at least two multiple-ups (see paragraph 73, to be cut sheets being the multiple-ups are printed with images) each including at least one print image.
For claim 72:  Timmerman et al. teaches all of the limitations of claim 72 except that each of the two multiple-ups of the at least one sheet includes at least one identical print image.  However, it is well known in the printing arts to produce multiple copies of the same print image on multiple sections of sheets.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention to produce multiple identical images on multiple-ups of the sheets in Timmerman et al. for the purpose of producing multiple copies of the products for mass production and distribution.
Response to Arguments
Applicant's arguments filed on June 21, 2022 have been fully considered but they are not persuasive.  Applicant argues that the Timmerman reference does not show one sheet with multiple-ups, but this is shown in Fig. 4A.  Applicant argues that the inspection system in Timmerman would not inspect the sheet in this configuration but rather would only inspect the sheet upstream of cutting due to the disclosure of paragraph 77.  However, inspection systems 25 are also disclosed to make observation of the system after the performance of the part in question.  In paragraph 102, the cut sheets which do not have the appropriate attributes are inspected and rejected, if correction to the printing and cutting was made before cutting and printing and adaptively corrected, these rejected components would not exist.  Therefore, the Timmerman reference must contemplate and be compatible with inspection of the sheets after cutting of the sheets.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H BANH/             Primary Examiner, Art Unit 2853